Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 06/15/2022, in response to the rejection of claims 1-2, 5-6, 8-17 from the non-final office action, mailed on 03/16/2022, by amending claims 10, 12-13, 15-16, is acknowledged and will be addressed below.

Election/Restrictions
Claim 18 remains withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim interpretation
(1) In regards to the “deposition reactor for manufacturing synthetic diamond” of Claim 1,
The “for manufacturing synthetic diamond” is a use of the deposition reactor, thus the limitation is an intended use of an apparatus and does not add a patentable weight to the claimed apparatus, in other words, use of the reactor either for manufacturing synthetic diamond or for manufacturing oxide film, nitride film or any other film layer on the substrate, does not make claimed apparatus distinguished from a deposition reactor of a prior art, see the MPEP citations below.
Consequently, when a prior art teaches a deposition reactor by microwave plasma, it is sufficient meets the claimed limitations.

(2) In regards to the “at least one modulation element, the at least one modulation element being selected from: a tray…” of Claim 1,
The “the at least one” intrinsically includes one or more.
Therefore, the claim 1 defines plural reactor configurations including a reactor having one of the following combinations formed by the three elements below, herein the three elements includes tray (named “A”), gas distribution module (named “B”), and substrate cooling module (named “C”):
reactor having A, reactor having B, reactor having C, 
reactor having A, B, reactor having A, C, reactor having B, C,
reactor having A, B, C,
Consequently, when an apparatus of a prior art teaches one of the reactors above, it will be considered meeting the limitations.

(3) In regards to the “quarter-wave” of Claim 1, it will be examined inclusive of any metallic structure, as disclosed in the applicants’ specification, see the paragraph [0197] of the published instant application.
Further, the claim merely recites quarter wave, thus the quarter wave is not limited a structure. Microwave is a form of electromagnetic radiation with wavelengths, thus, a portion of the supplied microwave, such as a quarter portion of the wavelength can be interpreted as quarter-wave. 

(4) MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 20100012275, hereafter ‘275) in view of Grill et al. (US 20150191824, hereafter ‘824), Inglis et al. (US 20140349068, hereafter ‘068), and Oh et al. (US 20170069553, hereafter ‘553).
Regarding to Claim 1, ‘275 teaches:
Plasma processing apparatus (title), and microwaves are supplied ([0002], note the processing apparatus of ‘275 is formed by assembling plural structural components, thus the apparatus is a modular reactor, and further the plasma processing apparatus of ‘275 can be used for manufacturing synthetic diamond, see the claim interpretation above, the claimed “A microwave plasma-assisted modular deposition reactor for manufacturing synthetic diamond”);
The microwave generation unit 39 generates microwaves with a frequency of, e.g., 2.45 GHz (Fig. 2, [0071], the claimed “the reactor comprising: a microwave generator configured to generate microwaves, the frequency of which is between 300 MHz and 3000 MHz”);
Process space ([0051], the claimed “a resonant cavity formed, at least in part, by cylindrical inner walls of a reactor enclosure”);
The microwaves are guided through the rectangular waveguide tube 37b, mode transducer 40, and coaxial waveguide tube 37a in this order, and are then propagated through the inner conductive body 41 to the planar antenna member 31. Then, the microwaves are radiated from the slots of the planar antenna member 31 through the transmission plate 28 into the chamber 1 ([0081], the claimed “a wave coupling module adapted to transfer the microwaves from the microwave generator to the resonant cavity in order to allow the formation of a plasma”);
A worktable (susceptor) 5 is disposed inside the housing 2 to support a target substrate, such as a wafer W ([0053], note the upper surface of the susceptor is a growth support and the susceptor body is a substrate holder module), and the chamber wall 3, is made of a metal material, such as aluminum or stainless steel ([0058], note a portion of the bottom chamber surrounding the susceptor support member is a metal part, thus it is a quarter-wave, see the claim interpretation above, the claimed “a growth support present in the resonant cavity” and “a substrate holder module, in contact with a quarter-wave”);
The chamber 1 is formed not as an integral structure, but as a divisible structure in which the housing 2 and chamber wall 3 can be separated from each other. This structure allows the chamber wall 3 to be replaced with an alternative one having a different height and/or diameter ([0061]), and the upper end of the chamber wall 3 engages with the lower end of an upper plate 27 and the lower end of the chamber wall 3 engages with the upper ends of the housing 2 ([0058]), and At the upper and lower interfaces of the chamber wall 3, seal members 9a, 9b, and 9c, such as O-rings are disposed to ensure that these interfaces are airtight ([0060], the claimed “a first crown adapted to be positioned between a first enclosure part and a second enclosure part in order to change a shape and/or volume of the resonant cavity, and a first seal system, allowing for vacuum tightness and electrical continuity of the walls of the reactor enclosure, being arranged between the first crown and the first enclosure part and the second enclosure part, respectively”).

‘275 clearly teaches the claimed first crown, but it is silent about the second crown. However, ‘275 clearly teaches this structure allows the chamber wall 3 to be replaced with an alternative one having a different height and/or diameter ([0061]).

Consequently, even if ‘275 is silent about multiple chamber wall portions, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have duplicated the first chamber wall portion having the seal system, thus to have adopted multiple wall blocks having a different height and/or diameter, into the apparatus of ‘275, for the purpose of easily adjusting the type and/or size of the gap and/or the lid (or the electromagnetic wave supply device) in accordance with the size of the target object or semiconductor wafer and/or the process object, and/or further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04 (This clearly reads into the claimed “a second crown adapted to be positioned between the second enclosure part and a third enclosure part in order to change a shape and/or volume of the resonant cavity, and a second seal system, allowing for the vacuum tightness and electrical continuity of the walls of the reactor enclosure, being arranged between the second crown and the second enclosure part and the third enclosure part, respectively”).

The examiner elects the “substrate cooling control module”, as the claimed “at least one modulation element, the at least one modulation element being selected from…”.
Thus, ‘275 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) a substrate holder module, mobile in vertical translation and in rotation, in contact with a quarter-wave and including at least one fluid cooling system,
(1B) the first crown or the second crown comprising a dielectric observation window,
(1C) and a substrate cooling control module, including a removable thermal resistance gas injection device, the removable thermal resistance gas injection device comprising one or more thermal resistance gas inputs and one or more thermal resistance gas outputs.

In regards to the limitation “mobile in vertical translation and in rotation” of 1A;
‘824 is analogous art in the field of processing apparatus (title). ‘824 teaches the substrate stage driver 224 can include a motor mechanism for rotating the substrate stage support 222 to rotate the substrate stage 210 about the central Z-axis and to move substrate stage support 222 along the central Z-axis to change the position of the substrate stage surface on the central Z-axis ([0027]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the support member of ‘275, so to be rotated and also vertical moved, for the purpose of controlling uniformity of the deposited film on the susceptor.

In regards to the limitation “including at least one fluid cooling system” of 1A and the limitation of 1C;
‘068 is analogous art in the field of processing apparatus ([0007]). ‘068 teaches a substrate temperature control arrangement comprising a gas supply system 24 coupled to the gas gap 22 via a supply pipe 26 ([0051], note even if ‘068 is silent about the “removable”, it is obvious the gas supply system and supply pipe each is removable from the reactor, for the purpose of maintenance, such as cleaning or replacement), and a coolant liquid supply system 28 for cooling the substrate holder ([0051]). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added the gas supply system and the coolant liquid supply system, into the susceptor of ‘275, for the purpose of allowing more precise control of the substrate temperature.

In regards to the limitation of 1B;
‘553 is analogous art in the field of an apparatus for plasma process ([0002]). ‘553 teaches the viewport 220 may be included in the wall of the chamber. Since the viewport 220 includes a material such as quartz (SiO2), sapphire (Al2O3), or the like, plasma light inside the chamber may be radiated to the outside of the chamber through the viewport 220. Thus, the inside of the chamber or plasma light may be visually observed through the viewport 220, or an optical apparatus capable of detecting plasma light may be mounted on the viewport 220, thereby detecting plasma light through the optical apparatus (Fig. 11, [0093-0094]). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a dielectric viewport on the removable chamber wall of ‘275, for the purpose of providing a visual access or mounting an optical apparatus for detecting plasma light, depending on different height and/or diameter chamber condition.

Regarding to Claim 5,
‘275 clearly teaches this structure allows the chamber wall 3 to be replaced with an alternative one having a different height and/or diameter ([0061]), thus, the height and/or diameter is an adjustable parameter, in other words, the dimension is a result effective parameter.
  
Consequently, even if ‘275 is silent about a specific number for the height of the removable chamber wall, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed dimension, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05 (the claimed “the crowns having a height between 1 cm and 20 cm”).

Regarding to Claim 6,
‘275 teaches the chamber wall 3 includes a gas feed system 15 for supplying a gas into the chamber 1 ([0073]), and the chamber wall to be replaced with an alternative one having a different height and/or diameter ([0061]), and further as discussed in the claim 1 rejection above, the removable chamber has a dielectric viewport (the claimed “at least one of the crowns either (i) including a dielectric material, including a gas injection system, or (ii) comprising metal with an inner diameter smaller than an inner diameter of the resonant cavity”).

Regarding to Claim 8,
‘275 further teaches and the susceptor 5 is made of a material, such as quartz or ceramic ([0053], note the material is an electrically insulating material, thus the susceptor is electrically insulated from the metal chamber wall and metal baffle, the claimed “wherein the substrate holder module is electrically insulated from the enclosure and/or the tray”).

Regarding to Claim 14,
As discussed in the claim 1 rejection above, ‘275 has the imported substrate cooling module (the claimed “comprising the cooling control module”).

Regarding to Claims 15-16,
‘275 further teaches the susceptor 5 is provided with wafer support pins (not shown) that can project and retreat relative to the surface of the susceptor 5 to support the wafer W and move it up and down ([0054], the claimed “wherein the substrate cooling control module comprises positioning means and the growth support includes, on its lower surface, recesses adapted to accommodate the positioning means” of Claim 15, and “wherein the substrate cooling control module comprises positioning means mobile in vertical translation” of Claim 16).

Regarding to Claim 17,
‘275 teaches the microwaves are guided through the rectangular waveguide tube 37b, mode transducer 40, and coaxial waveguide tube 37a in this order, and are then propagated through the inner conductive body 41 to the planar antenna member 31. Then, the microwaves are radiated from the slots of the planar antenna member 31 through the transmission plate 28 into the chamber 1 ([0081], the claimed “wherein the wave coupling module is located in an upper part of the first enclosure part and from a bottom of the second enclosure part”).

‘275 is silent about the “at least 25 cm”. however, ‘275 clearly teaches a different height and/or diameter ([0061], note changing the removable chamber wall with different height also changes a distance from the bottom of a lower housing below the removable chamber wall), thus, the height and/or diameter is an adjustable parameter, in other words, the dimension is a result effective parameter.
  
Consequently, even if ‘275 is silent about a specific number for the height, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed dimension, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘275, ‘824, ‘068 and ‘553, as being applied to Claim 1 rejection above, further in view of Fink (US 20040149389, hereafter ‘389).
Regarding to Claim 2,
Note as discussed in the claim 1 rejection above, the examiner elects the “substrate cooling control module”, as the claimed “at least one modulation element, the at least one modulation element being selected from…” in the claim 1.
Further, claim 2 recites the “comprising at least an additional modulation element, the additional modulation element being selected from: the tray; the gas distribution module; and the substrate cooling control module”.
Because ‘275 further teaches the outer periphery of the susceptor 5 is surrounded by an annular baffle plate 7 supported by a plurality of support members 7a. The baffle plate 7 has a number of through holes (not shown) ([0054]) and the baffle corresponds to the applicants’ tray, the examiner elects “the tray”, as the claimed “at least an additional modulation element” of Claim 2.

Herein, “the tray” of Claim 2 indicates “a tray mobile in vertical translation in order to change the shape and volume of the resonant cavity and including through openings allowing the gases to pass” of Claim 1. 
Therefore, the baffle of ‘275 reads into the claimed “a tray including through openings allowing the gases to pass”, and it does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
“a tray mobile in vertical translation in order to change the shape and volume of the resonant cavity and including through openings allowing the gases to pass”.

‘389 is analogous art in the field of processing apparatus (title). ‘389 teaches the pumping baffle 40 slides along the center line of the wafer chuck assembly/lower electrode 41 in the axial direction, and the adjusting of the pumping baffle 40 (i.e., changes in the tilt or elevation) causes changes in the fluid flow and pressure within the process chamber and changes the flow of plasma within the chamber ([0037]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the baffle of ‘275, so to be movable in a vertical direction, for the purpose of changing in the fluid flow and pressure within the process chamber and changing the flow of plasma within the chamber.

Regarding to Claim 9,
As discussed in the claim 2 rejection above, ‘275 has the modified baffle (the claimed “comprising the tray”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘275, ‘824, ‘068 and ‘553, as being applied to Claim 9 rejection above, further in view of ‘389 and Guha (US 20140051253, hereafter ‘253).
Regarding to Claim 10,
As discussed in the claim 2 rejection above, by teaching of ‘389 has the claimed “a tray mobile in vertical translation in order to change the shape and volume of the resonant cavity and including through openings allowing the gases to pass” of Claim 1.

‘275, ‘824, ‘068, ‘553 and ‘389 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 10: wherein the tray includes at least one cooling channel connected to a cooling system and adapted to cool the tray.

‘253 is analogous art in the field of processing apparatus (title). ‘253 teaches the plasma baffle ring 300 is optionally temperature controlled by a thermal control mechanism 331, and the plasma baffle ring 300 may include internal flow passages 350 (See FIG. 2A) disposed in the inner support ring 301 or in an alternate embodiment the internal flow passages 350 may be disposed in inner and outer support rings 301, 302 of the plasma baffle ring, wherein a chiller pumps a coolant therethrough in order to cool the plasma baffle ring 300 ([0052]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the baffle of ‘275, so to have thermal control mechanism having flow passage, for the purpose of controlling the temperature which can control the adhesion of nonvolatile by-products.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘275, ‘824, ‘068 and ‘553, as being applied to Claim 1 rejection above, further in view of Coe et al. (US 20140150713, hereafter ‘713) and Sasaki et al. (US 20050205015, hereafter ‘015).
Regarding to Claims 11-12,
Note as discussed in the claim 1 rejection above, the examiner elects the “substrate cooling control module”, as the claimed “at least one modulation element, the at least one modulation element being selected from…” in the claim 1.
Further, claim 11 recites the “comprising the gas distribution module”.
Herein, “the gas distribution module” of Claim 11 indicates “a gas distribution module, including: a removable gas distribution plate comprising an inner surface, an outer surface and a plurality of gas distribution nozzles forming channels between the surfaces adapted to conduct a gas flow, and a support device connected to a cooling system and adapted to accommodate the removable gas distribution plate” of Claim 1. 

Thus, ‘275, ‘824, ‘068 and ‘553 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: a gas distribution module, including: a removable gas distribution plate comprising an inner surface, an outer surface and a plurality of gas distribution nozzles forming channels between the surfaces adapted to conduct a gas flow, and a support device connected to a cooling system and adapted to accommodate the removable gas distribution plate,
Claim 12: wherein the support device comprises channels adapted to circulate a gas or liquid in the support device.

‘713 is analogous art in the field of processing apparatus (abstract). ‘713 teaches the gas inlet array 124 also comprises a housing 128 defining a cavity 130 for receiving process gases from one or more gas inlet pipes. The housing 128 also defines the plurality of inlet nozzles for injecting process gases from the cavity 130 into the plasma chamber 102 and towards the substrate holder 104 ([0058], note based on Figs. 2-4, the lower portion of the housing can be interpreted as a plate portion having plural through holes and the other portion of the housing is a support device. Further note, the showerhead assembly is assembled within the chamber, therefore, when a periodic maintenance such as cleaning or replacement is performed, it is obvious that the shower assembly is removable or detachable from the chamber, for the purpose of easy and simple maintenance. Still furthermore, MPEP clearly guides making separable or integral is an obvious matter, see MPEP 2144.04).

‘015 is analogous art in the field of processing apparatus (title). ‘015 teaches the shower plate 130 is provided with heating means 111. The heating means 111 has a high-temperature medium circulator 134. The high-temperature medium circulator 134 includes a pump 134a, a circulation path 134b, a heater (not shown), and high-temperature fluid. The high-temperature fluid may be, for example, air, gas, or liquid ([0262]), and the high-temperature fluid is heated by the heater and the pump 134a is operated to cause the high-temperature fluid to flow in the shower plate 130, which keeps the lower gas supply system 107 at a temperature in the range of about 80°C to 200°C ([0263], note to keep a temperature within a range, both heating and cooling must be provided).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a shower head assembly, into the apparatus of ‘275, for the purpose of ensuring uniform gas flow, and further to have added a temperature control means, in the housing of the shower head assembly, for the purpose of maintaining temperature of the supplied gas.

Regarding to Claim 13,
Fig. 2 of ‘713 shows the lower plate portion having plural through holes are connected to the housing 128 through an end portions of the plate portion, and the temperature control of the shower head is obtained by the imported temperature control means, thus heat transfer over the housing and the plate portion is obtained through connected portion of the plate portion and the housing (the claimed “wherein the removable gas distribution plate includes at least one end part that does not comprise distribution nozzles and is adapted to be in contact with the support device on a surface, of the inner surface of the removable gas distribution plate, in order to improve heat transfer”).
The combined apparatus is silent about the “greater than or equal to 10%”, however, the area of the connection controls the firmness of the connection and also heat transfer amount, thus the connection area is controllable parameter, in other words, is a result effective parameter.
Consequently, even if the combined apparatus is silent about a specific number range, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed dimension, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Response to Arguments
Applicants’ arguments filed on 06/15/2022 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claim 1, the applicants argue that the bottom chamber wall 11 of ‘275 is part of the structure that defines a resonant cavity and is not a quarter-wave, i.e., a structure that "limit[s] the propagation of microwaves outside the resonant cavity 41. Accordingly, Yamashita does not disclose a quarter-wave, as recited in claim 1, see 1st paragraph of page 8. 
This argument is found not persuasive.
The examiner maintains a portion of the bottom chamber wall around the substrate holder clearly reads into a quarter wave.
First, the claim merely recites quarter wave without the function as disclosed, thus the quarter wave is not limited a structure. Microwave is a form of electromagnetic radiation with wavelengths, thus, a portion of the supplied microwave, such as a quarter portion of the wavelength can be interpreted as quarter-wave. 
Second, any metallic part in the chamber limits propagation of microwaves (that is a reason why a dielectric material is used to propagate the microwave). Therefore, even if the function is not positively recited in the claim, the chamber wall of ‘275 inherently limits the propagation of microwave outside of the chamber for the purpose of safety, thus a portion of the bottom chamber wall around the substrate holde clearly reads into a structure that "limit[s] the propagation of microwaves” outside the processing space formed by the chamber wall, which is the resonant cavity.

The applicants further argue that Because ‘275 fails to disclose a second crown, it cannot be relied on to teach a second crown at the specific location recited in claim 1, i.e. "positioned between the second enclosure part and a third enclosure part." The Examiner's argument that one skilled in the art would have made such a configuration is based purely on hindsight. Nothing in ‘275 supports positioning a second crown in the position recited in claim 1, see the 2nd paragraph of page 8. 
This argument is found not persuasive.
The examiner maintains the second crown is a mere duplication of the first crown, as discussed in the rejection above.
Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Emphasized again, merely adding the duplicated part in a desired position does not require a higher skill beyond an ordinary skill.

The applicants argue that ‘389 discloses that the baffle 40 is provided to change the fluid flow and pressure within a process chamber and changes the flow of plasma within the chamber. See, paragraph [0037]. Nothing about changing the flow or pressure in a chamber is equivalent to changing the shape and volume of a cavity. Fink fails to teach "a tray mobile in vertical translation in order to change the shape and volume of the resonant cavity," as recited in claim 1, see the 4th paragraph of page 8. 
This argument is found not persuasive.
The applicants repeat the same argument in the previous response. The examiner maintains ‘389 clearly teaches the feature.
First, based on the Fig. 4 of ‘389, when the baffle 40 is lifted up by the lift pin assembly 26, the volume of the processing space above the baffle is reduced and the volume “reduce” intrinsically means the shape is also reduced, thus the shape is changed.
Second, the “change the shape and volume of the resonant cavity” is a functional result obtained by use of the vertically movable tray, in other words, when an apparatus of the prior art uses a vertically movable tray, the apparatus would have provided the same functional result. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718